Exhibit 10.1

 

Execution Version

 

COMMON UNIT

PURCHASE AGREEMENT

 

by and between

 

INERGY, L.P.

 

and

 

KAYNE ANDERSON MLP INVESTMENT COMPANY



--------------------------------------------------------------------------------

Table of Contents

 

          Page


--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS

   1

Section 1.01

   Definitions.    1

Section 1.02

   Accounting Procedures and Interpretation.    5

ARTICLE II. AGREEMENT TO SELL AND PURCHASE

   6

Section 2.01

   Authorization of Sale of Common Units.    6

Section 2.02

   Sale and Purchase.    6

Section 2.03

   Closing.    6

Section 2.04

   Conditions to the Closing.    6

Section 2.05

   Inergy Deliveries.    7

Section 2.06

   Purchaser Deliveries    9

Section 2.07

   Price Per Unit.    10

Section 2.08

   Lock-Up.    10

Section 2.09

   Additional Covenants.    10

ARTICLE III. REPRESENTATIONS AND WARRANTIES RELATED TO INERGY

   11

Section 3.01

   Corporate Existence.    11

Section 3.02

   Capitalization and Valid Issuance of Purchased Units.    11

Section 3.03

   Inergy SEC Documents.    13

Section 3.04

   No Material Adverse Change.    13

Section 3.05

   Litigation.    14

Section 3.06

   No Conflicts.    14

Section 3.07

   Authority.    15

Section 3.08

   Approvals.    15

Section 3.09

   MLP Status.    15

Section 3.10

   Offering.    15

Section 3.11

   Investment Company Status.    15

Section 3.12

   Certain Fees.    16

Section 3.13

   No Side Agreements.    16

Section 3.14

   Material Agreements.    16

Section 3.15

   Accretive Acquisition.    16

ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF PURCHASER

   16

Section 4.01

   Corporate Existence.    16

Section 4.02

   No Conflicts.    16

Section 4.03

   Certain Fees.    17

Section 4.04

   No Side Agreements.    17

Section 4.05

   Unregistered Securities.    17

ARTICLE V. INDEMNIFICATION, COSTS AND EXPENSES

   18

Section 5.01

   Indemnification by Inergy.    18

Section 5.02

   Indemnification by Purchaser.    19

Section 5.03

   Indemnification Procedure.    19

 

i



--------------------------------------------------------------------------------

ARTICLE VI. MISCELLANEOUS

   20

Section 6.01

   Interpretation and Survival of Provisions.    20

Section 6.02

   Survival of Provisions.    20

Section 6.03

   No Waiver; Modifications in Writing.    21

Section 6.04

   Binding Effect; Assignment.    21

Section 6.05

   Non-Disclosure.    22

Section 6.06

   Communications.    22

Section 6.07

   Removal of Legend.    23

Section 6.08

   Entire Agreement.    23

Section 6.09

   Governing Law.    23

Section 6.10

   Execution in Counterparts.    23

Section 6.11

   Termination.    23

Exhibit A – Form of Registration Rights Agreement

    

Exhibit B – Form of Opinion of Inergy Counsel – Sale of Common Units under
Registration Statement

    

Exhibit C – Form of Opinion of Inergy Counsel – Private Sale of Common Units

    

 

ii



--------------------------------------------------------------------------------

COMMON UNIT PURCHASE AGREEMENT

 

This COMMON UNIT PURCHASE AGREEMENT, dated as of November 29, 2004 (this
“Agreement”), is by and between INERGY, L.P., a Delaware limited partnership
(“Inergy”), and KAYNE ANDERSON MLP INVESTMENT COMPANY, a Maryland closed-end
management investment company (“Purchaser”).

 

WHEREAS, Inergy has entered into a definitive agreement to acquire the
partnership interests of Star Gas Propane, L.P., a Delaware limited partnership,
(the “Star Gas Acquisition”) from Star Gas Partners, L.P., a Delaware limited
partnership and a publicly traded master limited partnership and from Star Gas
LLC, a Delaware limited liability company;

 

WHEREAS, Inergy desires to finance a portion of the Star Gas Acquisition through
the sale of $75,000,000 of Common Units to Purchaser and Purchaser desires to
purchase $75,000,000 of Common Units from Inergy in accordance with the
provisions of this Agreement;

 

WHEREAS, it is a condition to the obligations of Purchaser and Inergy hereunder
that the Star Gas Acquisition be consummated;

 

WHEREAS, in the event Inergy is unable to sell Common Units under its effective
universal shelf registration statement, the Common Units may be sold by Inergy
to Purchaser in a private transaction exempt from registration under the
Securities Act; and

 

WHEREAS, Inergy has agreed to provide Purchaser with certain registration rights
with respect to the Common Units acquired pursuant hereto.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereby agree as follows:

 

ARTICLE I.

DEFINITIONS

 

Section 1.01 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

 

“Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control” (including, with correlative meanings, “controlling”, “controlled by”,
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.



--------------------------------------------------------------------------------

“Anniversary Date” means six months from the Closing Date.

 

“Basic Documents” means, collectively, this Agreement, the Registration Rights
Agreement, and any and all other agreements or instruments executed and
delivered to Purchaser by Inergy or any Subsidiary of Inergy hereunder or
thereunder.

 

“Business Day” means any day other than a Saturday, Sunday, or a legal holiday
for commercial banks in Wilmington, Delaware.

 

“Closing” shall have the meaning specified in Section 2.03.

 

“Closing Date” shall have the meaning specified in Section 2.03.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Unit Price” shall have the meaning specified in Section 2.07.

 

“Common Units” means the common units representing limited partner interests in
Inergy.

 

“Delaware LP Act” shall have the meaning specified in Section 3.02.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

 

“General Partners” means Inergy Partners, LLC, a Delaware limited liability
company and the non-managing general partner of Inergy, and Inergy GP, LLC, a
Delaware limited liability company and the managing general partner of Inergy.

 

“Governmental Authority” means, with respect to a particular Person, the
country, state, county, city and political subdivisions in which such Person or
such Person’s Property is located or which exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority which exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to Inergy means a Governmental Authority having
jurisdiction over Inergy, its Subsidiaries or any of their respective
Properties.

 

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

 

“Indemnified Party” shall have the meaning specified in Section 5.03.

 

“Indemnifying Party” shall have the meaning specified in Section 5.03.

 

2



--------------------------------------------------------------------------------

“Inergy” has the meaning set forth in the introductory paragraph.

 

“Inergy Credit Facility” means the Sixth Amended and Restated Credit Agreement
dated as of May 27, 2004, by and among Inergy Propane, LLC and the lenders named
therein.

 

“Inergy Financial Statements” shall have the meaning specified in Section 3.03.

 

“Inergy Material Adverse Effect” means any material and adverse effect on (a)
the assets, liabilities, financial condition, business, operations or affairs of
Inergy and its Subsidiaries taken as a whole; (b) the ability of Inergy and its
Subsidiaries taken as a whole to carry out their business as such business is
conducted as of the date hereof or to meet their obligations under the Basic
Documents on a timely basis; or (c) the ability of Inergy to consummate the
transactions under any Basic Document; provided, however, that an Inergy
Material Adverse Effect shall not include any material and adverse effect on the
foregoing to the extent such material and adverse effect results from, arises
out of, or relates to (w) compliance with the terms of the HSR Act as
contemplated by the Star Gas Purchase Agreement or the agreements entered into
in connection with the Star Gas Acquisition, (x) a general deterioration in the
economy or changes in the general state of the industries in which the Inergy
Parties operate, except to the extent that the Inergy Parties, taken as a whole,
are adversely affected in a disproportionate manner as compared to other
industry participants, (y) the outbreak or escalation of hostilities involving
the United States, the declaration by the United States of a national emergency
or war or the occurrence of any other calamity or crisis, including acts of
terrorism, or (z) any change in accounting requirements or principles imposed
upon Inergy and its Subsidiaries or their respective businesses or any change in
applicable Law, or the interpretation thereof.

 

“Inergy Parties” means Inergy, the General Partners, and all of Inergy’s
Subsidiaries.

 

“Inergy Related Parties” shall have the meaning specified in Section 5.02.

 

“Inergy SEC Documents” shall have the meaning specified in Section 3.03.

 

“Inergy’s Knowledge” means the actual knowledge of Laura L. Ozenberger, R.
Brooks Sherman, Jr. and John J. Sherman, after reasonable inquiry.

 

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes. For the purpose of this Agreement, a Person shall be
deemed to be the owner of any Property which it has acquired or holds

 

3



--------------------------------------------------------------------------------

subject to a conditional sale agreement, or leases under a financing lease or
other arrangement pursuant to which title to the Property has been retained by
or vested in some other Person in a transaction intended to create a financing.

 

“NASDAQ” means the NASDAQ National Market.

 

“Non-Disclosure Agreement” means the non-disclosure agreement between Inergy and
Kayne Anderson Capital Advisors, L.P. dated November 4, 2004.

 

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of Inergy dated as of January 7, 2004, as amended.

 

“Partnership Securities” means any class or series of equity interest in Inergy
(but excluding any options, rights, warrants and appreciation rights relating to
an equity interest in Inergy), including without limitation Common Units,
Subordinated Units and Incentive Distribution Rights (as defined in the
Partnership Agreement).

 

“Permits” means, with respect to Inergy or any of its Subsidiaries, any
licenses, permits, variances, consents, authorizations, waivers, grants,
franchises, concessions, exemptions, orders, registrations and approvals of
Governmental Authorities or other Persons necessary for the ownership, leasing,
operation, occupancy and use of its Properties and the conduct of its businesses
as currently conducted.

 

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Purchase Price” means the monetary commitment amount of $75,000,000.

 

“Purchased Units” means the number of Common Units equal to the quotient
determined by dividing (a) the Purchase Price by (b) the Common Unit Price.

 

“Purchaser” has the meaning set forth in the introductory paragraph.

 

“Purchaser Material Adverse Effect” means any material and adverse effect on (a)
the assets, liabilities, financial condition, business, operations or affairs of
Purchaser; (b) the ability of Purchaser to carry out its business as such
business is conducted as of the date hereof or to meet its obligations under the
Basic Documents to which it is a party on a timely basis; or (c) the ability of
Purchaser to consummate the transactions under any Basic Document to which it is
a party.

 

“Purchaser Related Parties” shall have the meaning specified in Section 5.01.

 

4



--------------------------------------------------------------------------------

“Registration Rights Agreement” means the Registration Rights Agreement, to be
entered into at the Closing, between Inergy and Purchaser in the form attached
hereto as Exhibit A.

 

“Registration Statement” means Inergy’s registration statement (File No.
333-118941) Form S-3 filed with the Commission on September 28, 2004, including
a form of prospectus, as supplemented.

 

“Representatives” of any Person means the officers, directors, employees,
agents, counsel, accountants, investment bankers and other representatives of
such Person.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

 

“Star Gas Acquisition” has the meaning set forth in the introductory recitals.

 

“Star Gas Closing Date” means the date on which the Star Gas Acquisition is
consummated.

 

“Star Gas Purchase Agreement” means the Interest Purchase Agreement among Star
Gas Partners, L.P., Star Gas LLC, Inergy Propane, LLC and Inergy, L.P. dated
November 18, 2004 pursuant to which the parties thereto will consummate the Star
Gas Acquisition.

 

“Subordinated Units” means the senior subordinated units and the junior
subordinated units representing subordinated limited partner interests in
Inergy.

 

“Subsidiary” means, as to any Person, any corporation or other entity of which:
(i) such Person or a Subsidiary of such Person is a general partner or manager;
or (ii) at least a majority of the outstanding equity interest having by the
terms thereof ordinary voting power to elect a majority of the board of
directors or similar governing body of such corporation or other entity
(irrespective of whether or not at the time any equity interest of any other
class or classes of such corporation or other entity shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more of its
Subsidiaries.

 

“Termination Date” has the meaning set forth in Section 6.11.

 

Section 1.02 Accounting Procedures and Interpretation. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all Inergy Financial Statements and certificates and reports as to financial
matters required to be furnished to Purchaser hereunder shall be prepared, in
accordance with GAAP applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto or, in the case of unaudited
statements, as permitted by Form 10-Q promulgated by the Commission) and in
compliance as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto.

 

5



--------------------------------------------------------------------------------

ARTICLE II.

AGREEMENT TO SELL AND PURCHASE

 

Section 2.01 Authorization of Sale of Common Units. Inergy has authorized the
issuance and sale to Purchaser of the Purchased Units.

 

Section 2.02 Sale and Purchase. Contemporaneous with the consummation of the
Star Gas Acquisition and subject to the terms and conditions hereof, Inergy
hereby agrees to issue and sell to Purchaser, and Purchaser hereby agrees to
purchase from Inergy, the Purchased Units, and Purchaser agrees to pay Inergy
the Purchase Price. Inergy further agrees that if, at the time of the Closing,
sales can be made off of the Registration Statement, then the Purchased Units
will be sold off of the Registration Statement rather than in a private sale. In
the event the Star Gas Acquisition is not consummated by the Termination Date,
Purchaser shall be relieved of its obligation to buy the Purchased Units from
Inergy, and Inergy shall be relieved of its obligation to issue and sell the
Purchased Units to Purchaser.

 

Section 2.03 Closing. Subject to the terms and conditions hereof, the
consummation of the purchase and sale of the Purchased Units hereunder (the
“Closing”) shall take place contemporaneous with the Star Gas Closing Date,
provided that Inergy shall have given Purchaser three (3) Business Days (or such
shorter period as shall be agreeable to all parties hereto) prior written notice
of such designated closing date (such date, the “Closing Date”), at the offices
of Baker Botts L.L.P., One Shell Plaza, 910 Louisiana, Houston, Texas 77002.

 

Section 2.04 Conditions to the Closing.

 

(a) Mutual Conditions. The respective obligations of each party to consummate
the purchase and issuance and sale of the Purchased Units shall be subject to
the satisfaction on or prior to the Closing Date of each of the following
conditions (any or all of which may be waived by a particular party on behalf of
itself in writing, in whole or in part, to the extent permitted by applicable
Law):

 

(i) no statute, rule, order, decree or regulation shall have been enacted or
promulgated, and no action shall have been taken, by any Governmental Authority
of competent jurisdiction which temporarily, preliminarily or permanently
restrains, precludes, enjoins or otherwise prohibits the consummation of the
transactions contemplated hereby or makes the transactions contemplated hereby
illegal;

 

(ii) there shall not be pending any suit, action or proceeding by any
Governmental Authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement;

 

(iii) Inergy shall have consummated the Star Gas Acquisition;

 

(iv) the Purchased Units shall have been approved for quotation on the NASDAQ,
subject only to official notice of issuance; and

 

6



--------------------------------------------------------------------------------

(v) If the Purchased Units are sold under the Registration Statement, the
Registration Statement shall be effective and no stop-orders shall have been
issued.

 

(b) Purchaser’s Conditions. The obligation of Purchaser to consummate the
purchase of the Purchased Units shall be subject to the satisfaction on or prior
to the Closing Date of each of the following conditions (any or all of which may
be waived by Purchaser in writing, in whole or in part, to the extent permitted
by applicable Law):

 

(i) Inergy shall have performed and complied with the covenants and agreements
contained in this Agreement which are required to be performed and complied with
by Inergy on or prior to the Closing Date;

 

(ii) The representations and warranties of Inergy contained in this Agreement
that are qualified by materiality or Inergy Material Adverse Effect shall be
true and correct when made and as of the Closing Date and all other
representations and warranties shall be true and correct in all material
respects when made and as of the Closing Date, in each case as though made at
and as of the Closing Date (except that representations made as of a specific
date shall be required to be true and correct as of such date only);

 

(iii) Since the date of this Agreement, no Inergy Material Adverse Effect shall
have occurred and be continuing;

 

(iv) Inergy shall have delivered, or caused to be delivered, to Purchaser at the
Closing, Inergy’s closing deliveries described in Section 2.05;

 

(c) Inergy’s Conditions. The obligation of Inergy to consummate the sale of the
Purchased Units to Purchaser shall be subject to the satisfaction on or prior to
the Closing Date of the condition (which may be waived by Inergy in writing, in
whole or in part, to the extent permitted by applicable Law) that the
representations and warranties of Purchaser contained in this Agreement that are
qualified by materiality or a Purchaser Material Adverse Effect shall be true
and correct when made and as of the Closing Date, all other representations and
warranties shall be true and correct in all material respects when made and as
of the Closing Date, in each case as though made at and as of the Closing Date
(except that representations made as of a specific date shall be required to be
true and correct as of such date only, and Inergy shall have received a
certificate signed on behalf of Purchaser to such effect), and Purchaser shall
have delivered, or caused to be delivered, to Inergy at the Closing Purchaser’s
closing deliveries described in Section 2.06.

 

Section 2.05 Inergy Deliveries. At the Closing, subject to the terms and
conditions hereof, Inergy will deliver, or cause to be delivered, to Purchaser:

 

(a) If the Purchased Units are not sold under the Registration Statement, a
certificate or certificates representing the Purchased Units (bearing the legend
set forth in Section 4.05(e)) and meeting the requirements of the Partnership
Agreement, free and clear of any Liens of any other Person, other than transfer
restrictions under applicable federal and state securities laws;

 

7



--------------------------------------------------------------------------------

(b) Copies of the Certificate of Limited Partnership of Inergy and of the
Certificate of Formation of Inergy GP, LLC, each certified by the Secretary of
State of the jurisdiction of its formation as of a recent date;

 

(c) A certificate of the Secretary of State of the State of Delaware, dated a
recent date, that Inergy is in good standing;

 

(d) A certificate of the Secretary or Assistant Secretary of Inergy GP, LLC, on
behalf of Inergy, certifying as to (1) the Partnership Agreement, (2) board
resolutions authorizing the execution and delivery of this Agreement and all of
the agreements and instruments to be executed and delivered by Inergy in
connection herewith, and the consummation of the transactions contemplated
hereby and (3) its incumbent officers authorized to execute and deliver this
Agreement and the other agreements and instruments contemplated hereby, setting
forth the name and title and bearing the signatures of such officers;

 

(e) A certificate, dated the Closing Date and signed by (x) the President and
Chief Executive Officer and (y) the Senior Vice President and Chief Financial
Officer of the Inergy GP, LLC, in their capacities as such, stating that:

 

(i) Inergy has performed and complied with the covenants and agreements
contained in this Agreement which are required to be performed and complied with
by Inergy on or prior to the Closing Date;

 

(ii) The representations and warranties of Inergy contained in this Agreement
that are qualified by materiality or Inergy Material Adverse Effect shall be
true and correct when made and as of the Closing Date and all other
representations and warranties shall be true and correct in all material
respects when made and as of the Closing Date, in each case as though made at
and as of the Closing Date (except that representations made as of a specific
date shall be required to be true and correct as of such date only);

 

(iii) If the Purchased Units are sold under the Registration Statement,

 

(1) the Registration Statement and all post-effective amendments thereto were
declared effective by the Commission;

 

(2) they have examined the Registration Statement and the prospectus as amended
or supplemented and nothing has come to their attention that would lead them to
believe that either the Registration Statement or the prospectus, or any
amendment or supplement thereto as

 

8



--------------------------------------------------------------------------------

of their respective effective, issue or filing dates, contained, and the
prospectus as amended or supplemented and at such Closing Date, contains any
untrue statement of a material fact, or omits to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading;

 

(3) since the date the Registration Statement was declared effective, there has
occurred no event required to be set forth in an amendment or supplement to the
Registration Statement or the prospectus which has not been so set forth; and

 

(4) no stop order with respect to the effectiveness of the Registration
Statement has been issued.

 

(iv) the Purchased Units have been approved for listing on the NASDAQ upon
official notice of issuance; and

 

(f) If the Purchased Units are sold under the Registration Statement, the
Purchased Units in book-entry form through the facilities of The Depository
Trust Company, New York, New York, all free and clear of any Liens of any other
party;

 

(g) A certificate executed and delivered to Purchaser by Inergy’s transfer agent
and registrar certifying (i) that it has been duly appointed and duly authorized
to act as transfer agent and registrar for the Purchased Units; (ii) to the
number of outstanding units as of the date of this Agreement and the Closing
Date and (iii) that if the Purchased Units are sold under the Registration
Statement, it has delivered the Purchased Units to the Depository Trust Company;

 

(h) A cross-receipt executed by Inergy and delivered to Purchaser certifying
that it has received the Purchase Price as of the Closing Date;

 

(i) An opinion addressed to Purchaser from legal counsel to Inergy, dated as of
the Closing, in the form and substance attached hereto as Exhibit B in the case
of the sale of Purchased Units under the Registration Statement and Exhibit C in
the case of the private sale of Purchased Units; and

 

(j) The Registration Rights Agreement in substantially the form attached hereto
as Exhibit A, which shall have been duly executed by Inergy.

 

Section 2.06 Purchaser Deliveries

 

(a) Payment to Inergy of the Purchase Price hereto by wire transfer of
immediately available funds to an account designated by Inergy in writing at
least three (3) Business Days (or such shorter period as shall be agreeable to
all parties hereto) prior to the Closing;

 

9



--------------------------------------------------------------------------------

(b) A certificate of the Secretary or Assistant Secretary of the Purchaser, on
behalf of Purchaser, certifying as to (1) its Articles of Incorporation, (2)
board resolutions authorizing the execution and delivery of this Agreement and
all of the agreements and instruments to be executed and delivered by Purchaser
in connection herewith, and the consummation of the transactions contemplated
hereby and (3) its incumbent officers authorized to execute and deliver this
Agreement and the other agreements and instruments contemplated hereby, setting
forth the name and title and bearing the signatures of such officers;

 

(c) A certificate, dated the Closing Date and signed by (x) the President and
Chief Executive Officer and (y) the Chief Financial Officer of Purchaser, in
their capacities as such, stating that:

 

(i) Purchaser has performed and complied with the covenants and agreements
contained in this Agreement which are required to be performed and complied with
by Purchaser on or prior to the Closing Date; and

 

(ii) The representations and warranties of Purchaser contained in this Agreement
that are qualified by materiality or Purchaser Material Adverse Effect shall be
true and correct when made and as of the Closing Date and all other
representations and warranties shall be true and correct in all material
respects when made and as of the Closing Date, in each case as though made at
and as of the Closing Date (except that representations made as of a specific
date shall be required to be true and correct as of such date only).

 

(d) The Registration Rights Agreement in substantially the form attached hereto
as Exhibit A, which shall have been duly executed by Purchaser; and

 

(e) A cross-receipt executed by Purchaser and delivered to Inergy certifying
that it has received the Purchased Units as of the Closing Date.

 

Section 2.07 Price Per Unit. The amount per Common Unit the Purchaser will pay
to Inergy to purchase the Purchased Units (the “Common Unit Price”) shall be
$25.45.

 

Section 2.08 Lock-Up. Purchaser agrees that from and after Closing it will not
sell any of the Purchased Units prior to the Anniversary Date.

 

Section 2.09 Additional Covenants.

 

(a) Between the date hereof and the Closing Date, Inergy will not file any
amendment or supplement to the Registration Statement without notifying
Purchaser.

 

(b) If the Purchased Units are sold under the Registration Statement, Inergy
will prepare and file a prospectus supplement reflecting the sale to Purchaser
of the Purchased Units and will indicate therein that the use of proceeds is to
finance a portion of the purchase price for the Star Gas Acquisition and Inergy
hereby agrees to apply the proceeds from the Purchased Units as so described
under “Use of Proceeds” in the prospectus supplement.

 

10



--------------------------------------------------------------------------------

ARTICLE III.

REPRESENTATIONS AND WARRANTIES RELATED TO INERGY

 

Inergy represents and warrants to Purchaser as follows:

 

Section 3.01 Corporate Existence. Inergy (a) is a limited partnership duly
formed, validly existing and in good standing under the laws of the State of
Delaware; and (b) has all requisite power and authority, and has all
governmental licenses, authorizations, consents and approvals necessary, to own,
lease, use and operate its Properties and carry on its business as its business
is now being conducted, except where the failure to obtain such licenses,
authorizations, consents and approvals would not be reasonably likely to have an
Inergy Material Adverse Effect. Each of Inergy’s Subsidiaries that is a
corporation is a corporation duly incorporated, validly existing and in good
standing under the laws of the State or other jurisdiction of its incorporation
and has all requisite power and authority, and has all governmental licenses,
authorizations, consents and approvals necessary, to own, lease, use or operate
its respective Properties and carry on its business as now being conducted,
except where the failure to obtain such licenses, authorizations, consents and
approvals would not be reasonably likely to have an Inergy Material Adverse
Effect. Each of Inergy’s other Subsidiaries has been duly formed, is validly
existing and in good standing under the laws of the State or other jurisdiction
of its organization and has all requisite power and authority, and has all
governmental licenses, authorizations, consents and approvals necessary, to own,
lease, use or operate its respective Properties and carry on its business as now
being conducted, except where the failure to obtain such licenses,
authorizations, consents and approvals would not be reasonably likely to have an
Inergy Material Adverse Effect. None of Inergy or any of its Subsidiaries are in
default in the performance, observance or fulfillment of any provision of, in
the case of Inergy, the Partnership Agreement or its Certificate of Limited
Partnership or, in the case of any Subsidiary of Inergy, its respective
certificate of incorporation, certification of formation, bylaws, limited
liability company agreement or other similar organizational documents. Each of
Inergy and its Subsidiaries is duly qualified or licensed and in good standing
as a foreign limited partnership, limited liability company or corporation, as
applicable, and is authorized to do business in each jurisdiction in which the
ownership or leasing of its respective Properties or the character of its
respective operations makes such qualification necessary, except where the
failure to obtain such qualification, license, authorization or good standing
would not be reasonably likely to have an Inergy Material Adverse Effect.

 

Section 3.02 Capitalization and Valid Issuance of Purchased Units.

 

(a) As of the date of this Agreement, the issued and outstanding limited partner
interests of Inergy consist of 17,626,506 Common Units, 5,478,568 Senior
Subordinated Units and 1,145,084 Junior Subordinated Units and the Incentive
Distribution Rights, as defined in the Partnership Agreement. The only issued
and outstanding general partner interests of Inergy are the interests of the
General Partners

 

11



--------------------------------------------------------------------------------

described in the Partnership Agreement. All outstanding Common Units, Senior
Subordinated Units, Junior Subordinated Units and Incentive Distribution Rights
and the limited partner interests represented thereby have been duly authorized
and validly issued in accordance with the Partnership Agreement and are fully
paid (to the extent required under the Partnership Agreement) and nonassessable
(except as such nonassessability may be affected by matters described in Section
17-607 of the Delaware Revised Uniform Limited Partnership Act (the “Delaware LP
Act”).

 

(b) Other than Inergy’s Long-Term Incentive Plan, as amended, and Inergy’s
Employee Unit Purchase Plan, as amended and restated, Inergy has no equity
compensation plans that contemplate the issuance of Common Units (or securities
convertible into or exchangeable for Common Units). No indebtedness having the
right to vote (or convertible into or exchangeable for securities having the
right to vote) on any matters on which Inergy unitholders may vote are issued or
outstanding. Except as set forth in the first sentence of this Section 3.02(b)
or as are contained in the Partnership Agreement, there are no outstanding or
authorized (i) options, warrants, preemptive rights, subscriptions, calls, or
other rights, convertible or exchangeable securities, agreements, claims or
commitments of any character obligating Inergy or any of its Subsidiaries to
issue, transfer or sell any partnership interests or other equity interest in,
Inergy or any of its Subsidiaries or securities convertible into or exchangeable
for such partnership interests, (ii) obligations of Inergy or any of its
Subsidiaries to repurchase, redeem or otherwise acquire any partnership
interests or equity interests of Inergy or any of its Subsidiaries or any such
securities or agreements listed in clause (i) of this sentence or (iii) voting
trusts or similar agreements to which Inergy or any of its Subsidiaries is a
party with respect to the voting of the equity interests of Inergy or any of its
Subsidiaries, other than the Unitholder Agreement of United Propane, Inc.
relating to the voting of its Common Units. None of the filing of the
Registration Statement, the offering or sale of the Common Units or the
registration of the Common Units pursuant to the Registration Rights Agreement,
all as contemplated by this Agreement gives rise to any rights for or relating
to the registration of any Common Units or other securities of the Partnership
other than those rights granted under that certain Investors Rights Agreement
dated as of January 12, 2001, by and among Inergy Partners, LLC (as predecessor
to Inergy) and the investors named therein, that certain Registration Rights
Agreement dated as of December 19, 2001, by and between Inergy and IPCH
Acquisition Corp., and those rights granted to the General Partners or any of
their Affiliates (as such term is defined in the Partnership Agreement) under
Section 7.12 of the Partnership Agreement.

 

(c) (i) All of the issued and outstanding equity interests of each of Inergy’s
Subsidiaries are owned, directly or indirectly, by Inergy free and clear of any
Liens (except for such restrictions as may exist under applicable Law and except
for such Liens as may be imposed under the Inergy Credit Facility), and all such
ownership interests have been duly authorized, validly issued and are fully paid
(to the extent required in the organizational documents of Inergy’s
Subsidiaries, as applicable) and non-assessable (except as such nonassessability
may be affected by matters described in Section 17-607 of the Delaware LP Act)
and free of preemptive rights, with no personal liability attaching to the
ownership thereof, and (ii) except as disclosed in the Inergy SEC Documents,
neither Inergy nor any of its Subsidiaries owns any shares of capital stock or
other securities of, or interest in, any other Person, or is obligated to make
any capital contribution to or other investment in any other Person.

 

12



--------------------------------------------------------------------------------

(d) The Common Units being purchased by Purchaser hereunder and the limited
partner interests represented thereby, will be duly authorized by Inergy
pursuant to the Partnership Agreement prior to the Closing and, when issued and
delivered to Purchaser against payment therefor in accordance with the terms of
this Agreement, will be validly issued, fully paid (to the extent required by
the Partnership Agreement) and nonassessable (except as such nonassessability
may be affected by matters described in Section 17-607 of the Delaware LP Act)
and will be free of any and all Liens and restrictions on transfer, other than
restrictions on transfer under the Partnership Agreement or this Agreement and
under applicable state and federal securities laws and other than such Liens as
are created by Purchaser.

 

(e) The Common Units are quoted on the NASDAQ. At the Closing the Purchased
Units will have been approved for quotation on the NASDAQ, subject only to
official notice of issuance.

 

Section 3.03 Inergy SEC Documents. Inergy has timely filed with the Commission
all forms, registration statements, reports, schedules and statements required
to be filed by it under the Exchange Act or the Securities Act (all such
documents together with the Registration Statement, collectively “Inergy SEC
Documents”). The Inergy SEC Documents, including, without limitation, any
audited or unaudited financial statements and any notes thereto or schedules
included therein (the “Inergy Financial Statements”), at the time filed (in the
case of registration statements, solely on the dates of effectiveness) (except
to the extent corrected by a subsequently filed Inergy SEC Document filed prior
to the date hereof) (a) did not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, (b) complied in all material respects with the
applicable requirements of the Exchange Act and the Securities Act, as the case
may be, (c) complied as to form in all material respects with applicable
accounting requirements and with the published rules and regulations of the
Commission with respect thereto, (d) were prepared in accordance with GAAP
applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto or, in the case of unaudited statements, as
permitted by Form 10-Q of the Commission), and (e) fairly present (subject in
the case of unaudited statements to normal, recurring and year-end audit
adjustments) in all material respects the consolidated financial position and
status of the business of Inergy as of the dates thereof and the consolidated
results of its operations and cash flows for the periods then ended. Ernst &
Young LLP is an independent public accounting firm with respect to Inergy and
the General Partners and has not resigned or been dismissed as independent
public accountants of Inergy as a result of or in connection with any
disagreement with Inergy on a matter of accounting principles or practices,
financial statement disclosure or auditing scope or procedure.

 

Section 3.04 No Material Adverse Change. Except as set forth in or contemplated
by the Inergy SEC Documents filed with the Commission on or prior to the

 

13



--------------------------------------------------------------------------------

date hereof and except for the proposed Star Gas Acquisition which has been
discussed with Purchaser, since the date of Inergy’s most recent Form 10-K
filing with the Commission, Inergy and its Subsidiaries have conducted their
respective businesses in the ordinary course, consistent with past practice, and
there has been no (a) change, event, occurrence, effect, fact, circumstance or
condition that has had or would be reasonably likely to have an Inergy Material
Adverse Effect, other than those occurring as a result of general economic or
financial conditions or other developments that are not unique to Inergy and its
Subsidiaries but also affect other Persons who participate or are engaged in the
lines of business of which Inergy and its Subsidiaries participate or are
engaged, except, in each case, to the extent such condition or development
affects Inergy to a significantly greater extent than other similarly situated
companies generally, (b) acquisition or disposition of any material asset by
Inergy or any of its Subsidiaries or any contract or arrangement therefor,
otherwise than for fair value in the ordinary course of business or as disclosed
in the Inergy SEC Documents, or (c) material change in Inergy’s accounting
principles, practices or methods.

 

Section 3.05 Litigation. Except as set forth in the Inergy SEC Documents, there
is no action, suit, or proceeding pending (including any investigation,
litigation or inquiry) or, to Inergy’s Knowledge, contemplated or threatened
against or affecting any of the Inergy Parties or any of their respective
officers, directors, properties or assets, which (individually or in the
aggregate) (a) questions the validity of this Agreement or the Registration
Rights Agreement or the right of Inergy to enter into this Agreement or the
Registration Rights Agreement or to consummate the transactions contemplated
hereby and thereby or (b) would be reasonably likely to result in an Inergy
Material Adverse Effect.

 

Section 3.06 No Conflicts. The execution, delivery and performance by Inergy of
the Basic Documents, the Star Gas Purchase Agreement and any and all other
agreements or instruments executed by Inergy in connection with the Star Gas
Acquisition hereunder or thereunder, and compliance by Inergy with the terms and
provisions hereof and thereof, and the issuance and sale by Inergy of the
Purchased Units, do not and will not (a) violate any provision of any Law or
Permit having applicability to Inergy or any of its Subsidiaries or any of their
respective Properties, (b) conflict with or result in a violation or breach of
any provision of the Certificate of Limited Partnership or other organizational
documents of Inergy, or the Partnership Agreement, or any organizational
documents of any of Inergy’s Subsidiaries, (c) require any consent, approval or
notice under or result in a violation or breach of or constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation or acceleration) under any contract,
agreement, instrument, obligation, note, bond, mortgage, license, loan or credit
agreement to which Inergy or any of its Subsidiaries is a party or by which
Inergy or any of its Subsidiaries or any of their respective Properties may be
bound, or (d) result in or require the creation or imposition of any Lien upon
or with respect to any of the Properties now owned or hereafter acquired by
Inergy or any of its Subsidiaries; with the exception of the conflicts stated in
clause (b) of this Section 3.06, except where such conflict, violation, default,
breach, termination, cancellation, failure to receive consent or approval, or
acceleration with respect to the foregoing provisions of this Section 3.06 would
not be, individually or in the aggregate, reasonably likely to have an Inergy
Material Adverse Effect.

 

14



--------------------------------------------------------------------------------

Section 3.07 Authority. Inergy has all necessary partnership power and authority
to execute, deliver and perform its obligations under the Basic Documents, the
Star Gas Purchase Agreement and any and all other agreements or instruments
executed by Inergy in connection with the Star Gas Acquisition hereunder or
thereunder; and the execution, delivery and performance by Inergy of the Basic
Documents, the Star Gas Purchase Agreement and any and all other agreements or
instruments executed by Inergy in connection with the Star Gas Acquisition
hereunder or thereunder, have been duly authorized by all necessary action on
its part; and the Basic Documents, the Star Gas Purchase Agreement and any and
all other agreements or instruments executed by Inergy in connection with the
Star Gas Acquisition hereunder or thereunder, constitute the legal, valid and
binding obligations of Inergy, enforceable in accordance with their terms,
except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer and similar laws affecting creditors’ rights generally or by
general principles of equity. No approval from the holders of the Common Units
is required in connection with Inergy’s issuance and sale of the Purchased Units
to Purchaser.

 

Section 3.08 Approvals. Except for the approvals required by the Commission in
connection with Inergy’s obligations under the Registration Rights Agreement and
the Registration Statement and the filing and waiting period requirements of the
HSR Act relating to the Star Gas Acquisition, no authorization, consent,
approval, waiver, license, qualification or written exemption from, nor any
filing, declaration, qualification or registration with, any Governmental
Authority or any other Person is required in connection with the execution,
delivery or performance by Inergy of any of the Basic Documents, the Star Gas
Purchase Agreement and any and all other agreements or instruments executed by
Inergy in connection with the Star Gas Acquisition hereunder or thereunder,
except where the failure to receive such authorization, consent, approval,
waiver, license, qualification or written exemption from, or to make such
filing, declaration, qualification or registration would not, individually or in
the aggregate, be reasonably likely to have an Inergy Material Adverse Effect.

 

Section 3.09 MLP Status. Inergy has, for each taxable year beginning after
December 31, 2000, during which Inergy was in existence, met the gross income
requirements of Section 7704(c)(2) of the Internal Revenue Code of 1986, as
amended.

 

Section 3.10 Offering. If the Purchased Units are sold under the Registration
Statement, such Registration Statement is effective, no stop-orders have been
issued.

 

Section 3.11 Investment Company Status. Inergy is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

15



--------------------------------------------------------------------------------

Section 3.12 Certain Fees. No fees or commissions are or will be payable by
Inergy to brokers, finders, or investment bankers with respect to the sale of
any of the Purchased Units or the consummation of the transaction contemplated
by this Agreement. Inergy agrees that it will indemnify and hold harmless
Purchaser from and against any and all claims, demands, or liabilities for
broker’s, finder’s, placement, or other similar fees or commissions incurred by
Inergy or alleged to have been incurred by Inergy in connection with the sale of
Purchased Units or the consummation of the transactions contemplated by this
Agreement.

 

Section 3.13 No Side Agreements. There are no agreements by, among or between
Inergy or any of its Affiliates, on the one hand, and Purchaser or any of its
Affiliates, on the other hand, with respect to the transactions contemplated
hereby nor promises or inducements for future transactions between or among any
of such parties.

 

Section 3.14 Material Agreements. Inergy has provided the Purchaser with, or
made available to the Purchaser through the Inergy SEC Documents, correct and
complete copies of all material agreements (as defined in Section 601(b)(10) of
Regulation S-K promulgated by the Commission), including amendments to or other
modifications of pre-existing material agreements, entered into by Inergy.

 

Section 3.15 Accretive Acquisition. The General Partners have determined, in
good faith, that the Star Gas Acquisition is an “Acquisition” (as defined in the
Partnership Agreement) that satisfies the requirements of Section 5.7(b) of the
Partnership Agreement and thus allows the issuance of the Purchased Units
without the prior approval of the Inergy unitholders.

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to Inergy that:

 

Section 4.01 Corporate Existence. Purchaser (a) is duly formed, legally existing
and in good standing under the laws of its jurisdiction of organization; and (b)
has all requisite power and authority, and has all governmental licenses,
authorizations, consents and approvals necessary, to own, lease, use and operate
its Properties and carry on its business as its business is now being conducted,
except where the failure to obtain such licenses, authorizations, consents and
approvals would not have or would not reasonably be expected to have a Purchaser
Material Adverse Effect. Purchaser is not in default in the performance,
observance or fulfillment of any provision of its organizational documents,
except where such default would not have or would not be reasonably likely to
have a Purchaser Material Adverse Effect.

 

Section 4.02 No Conflicts. The execution, delivery and performance by Purchaser
of this Agreement, the Registration Rights Agreement and all other agreements
and instruments to be executed and delivered by Purchaser pursuant hereto or

 

16



--------------------------------------------------------------------------------

thereto or in connection with the transactions contemplated by this Agreement,
the Registration Rights Agreement or any such other agreements and instruments,
and compliance by Purchaser with the terms and provisions hereof and thereof,
and the purchase of the Purchased Units by Purchaser do not and will not (a)
violate any provision of any Law or Permit having applicability to Purchaser or
any of its Properties, (b) conflict with or result in a violation or breach of
any provision of the organizational documents of Purchaser, (c) require any
consent, approval or notice under or result in a violation or breach of or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation or acceleration) under any
contract, agreement, instrument, obligation, note, bond, mortgage, license, loan
or credit agreement to which Purchaser is a party or by which Purchaser or any
of its Properties may be bound, or (d) result in or require the creation or
imposition of any Lien upon or with respect to any of the Properties now owned
or hereafter acquired by Purchaser; with the exception of the conflicts stated
in clause (b) of this Section 4.02, except where such conflict, violation,
default, breach, termination, cancellation, failure to receive consent or
approval, or acceleration with respect to the foregoing provisions of this
Section 4.02 would not, individually or in the aggregate, be reasonably likely
to have a Purchaser Material Adverse Effect.

 

Section 4.03 Certain Fees. No fees or commissions are or will be payable by
Purchaser to brokers, finders, or investment bankers with respect to the
purchase of any of the Purchased Units or the consummation of the transaction
contemplated by this Agreement. Purchaser agrees that it will indemnify and hold
harmless Inergy from and against any and all claims, demands, or liabilities for
broker’s, finder’s, placement, or other similar fees or commissions incurred by
Purchaser or alleged to have been incurred by Purchaser in connection with the
purchase of the Purchased Units or the consummation of the transactions
contemplated by this Agreement.

 

Section 4.04 No Side Agreements. There are no other agreements by, among or
between Purchaser and any of its Affiliates, on the one hand, and Inergy or any
of its Affiliates, on the other hand, with respect to the transactions
contemplated hereby nor promises or inducements for future transactions between
or among any of such parties.

 

Section 4.05 Unregistered Securities. In the event that the Purchased Units are
sold to Purchaser in a private sale, Purchaser represents that:

 

(a) Investment. The Purchased Units are being acquired for its own account, not
as a nominee or agent, and with no intention of distributing the Purchased Units
or any part thereof, and that Purchaser has no present intention of selling or
granting any participation in or otherwise distributing the same in any
transaction in violation of the securities laws of the United States of America
or any State, without prejudice, however, to Purchaser’s right at all times to
sell or otherwise dispose of all or any part of the Purchased Units under a
registration statement under the Securities Act and applicable state securities
laws or under an exemption from such registration available thereunder
(including, without limitation, if available, Rule 144 promulgated

 

17



--------------------------------------------------------------------------------

thereunder). If Purchaser should in the future decide to dispose of any of the
Purchased Units, Purchaser understands and agrees (a) that it may do so only (i)
in compliance with the Securities Act and applicable state securities law, as
then in effect, or (ii) in the manner contemplated by any registration statement
pursuant to which such securities are being offered, and (b) that stop-transfer
instructions to that effect will be in effect with respect to such securities.

 

(b) Nature of Purchaser. Purchaser represents and warrants to, and covenants and
agrees with, Inergy that, (a) it is an “accredited investor” within the meaning
of Rule 501 of Regulation D promulgated by the Securities and Exchange
Commission pursuant to the Securities Act and (b) by reason of its business and
financial experience it has such knowledge, sophistication and experience in
making similar investments and in business and financial matters generally so as
to be capable of evaluating the merits and risks of the prospective investment
in the Purchased Units, is able to bear the economic risk of such investment
and, at the present time, would be able to afford a complete loss of such
investment.

 

(c) Receipt of Information; Authorization. Purchaser acknowledges that it has
(a) had access to Inergy’s periodic filings with the Commission, including
Inergy’s Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, and the
current reports filed on Form 8-K, (b) had access to information regarding the
proposed Star Gas Acquisition and its potential effect on Inergy’s operations
and financial results and (c) been provided a reasonable opportunity to ask
questions of and receive answers from Representatives of Inergy regarding such
matters.

 

(d) Restricted Securities. Purchaser understands that the Purchased Units it is
purchasing are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from Inergy in a transaction
not involving a public offering and that under such laws and applicable
regulations such securities may be resold without registration under the
Securities Act only in certain limited circumstances. In this connection,
Purchaser represents that it is knowledgeable with respect to Rule 144 of the
Commission promulgated under the Securities Act.

 

(e) Legend. It is understood that the certificates evidencing the Purchased
Units will bear the following legend: “These securities have not been registered
under the Securities Act of 1933, as amended. They may not be sold, offered for
sale, pledged or hypothecated in the absence of a registration statement in
effect with respect to the securities under such Act or an opinion of counsel
satisfactory to the Company that such registration is not required or unless
sold pursuant to Rule 144 of such Act.”

 

ARTICLE V.

INDEMNIFICATION, COSTS AND EXPENSES

 

Section 5.01 Indemnification by Inergy. Inergy agrees to indemnify Purchaser and
its Representatives (collectively, “Purchaser Related Parties”) from, and hold
each of them harmless against, any and all actions, suits, proceedings
(including any

 

18



--------------------------------------------------------------------------------

investigations, litigation or inquiries), demands, and causes of action, and, in
connection therewith, and promptly upon demand, pay or reimburse each of them
for all reasonable costs, losses, liabilities, damages, or expenses of any kind
or nature whatsoever, including, without limitation, the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of Inergy contained herein, provided
such claim for indemnification relating to a breach of a representation or
warranty is made prior to the expiration of such representation or warranty.

 

Section 5.02 Indemnification by Purchaser. Purchaser agrees to indemnify Inergy,
the General Partners and their respective Representatives (collectively, “Inergy
Related Parties”) from, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands, and causes of action, and, in connection therewith, and
promptly upon demand, pay or reimburse each of them for all reasonable costs,
losses, liabilities, damages, or expenses of any kind or nature whatsoever,
including, without limitation, the reasonable fees and disbursements of counsel
and all other reasonable expenses incurred in connection with investigating,
defending or preparing to defend any such matter that may be incurred by them or
asserted against or involve any of them as a result of, arising out of, or in
any way related to the breach of any of the representations, warranties or
covenants of Purchaser contained herein, provided such claim for indemnification
relating to a breach of the representations and warranties is made prior to the
expiration of such representations and warranties.

 

Section 5.03 Indemnification Procedure. Promptly after any Inergy Related Party
or Purchaser Related Party (hereinafter, the “Indemnified Party”) has received
notice of any indemnifiable claim hereunder, or the commencement of any action,
suit or proceeding by a third person, which the Indemnified Party believes in
good faith is an indemnifiable claim under this Agreement, the Indemnified Party
shall give the indemnitor hereunder (the “Indemnifying Party”) written notice of
such claim or the commencement of such action, suit or proceeding, but failure
to so notify the Indemnifying Party will not relieve the Indemnifying Party from
any liability it may have to such Indemnified Party hereunder except to the
extent that the Indemnifying Party is materially prejudiced by such failure.
Such notice shall state the nature and the basis of such claim to the extent
then known. The Indemnifying Party shall have the right to defend and settle, at
its own expense and by its own counsel, any such matter as long as the
Indemnifying Party pursues the same diligently and in good faith. If the
Indemnifying Party undertakes to defend or settle, it shall promptly notify the
Indemnified Party of its intention to do so, and the Indemnified Party shall
cooperate with the Indemnifying Party and its counsel in all commercially
reasonable respects in the defense thereof and the settlement thereof. Such
cooperation shall include, but shall not be limited to, furnishing the
Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control. Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party. After the Indemnifying Party has notified the Indemnified
Party of its intention to

 

19



--------------------------------------------------------------------------------

undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled (i)
at its expense, to participate in the defense of such asserted liability and the
negotiations of the settlement thereof and (ii) if (A) the Indemnifying Party
has failed to assume the defense and employ counsel or (B) if the defendants in
any such action include both the Indemnified Party and the Indemnifying Party
and counsel to the Indemnified Party shall have concluded that there may be
reasonable defenses available to the Indemnified Party that are different from
or in addition to those available to the Indemnifying Party or if the interests
of the Indemnified Party reasonably may be deemed to conflict with the interests
of the Indemnifying Party, then the Indemnified Party shall have the right to
select a separate counsel and to assume such legal defense and otherwise to
participate in the defense of such action, with the expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the Indemnifying Party as incurred. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not settle any
indemnified claim without the consent of the Indemnified Party, unless the
settlement thereof imposes no liability or obligation on, and includes a
complete release from liability of, the Indemnified Party.

 

ARTICLE VI.

MISCELLANEOUS

 

Section 6.01 Interpretation and Survival of Provisions. Article, Section,
Schedule, and Exhibit references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to.” Whenever Inergy has an obligation under the Basic Documents, the
expense of complying with that obligation shall be an expense of Inergy unless
otherwise specified. Whenever any determination, consent, or approval is to be
made or given by Purchaser, such action shall be in Purchaser’s sole discretion
unless otherwise specified in this Agreement. If any provision in the Basic
Documents is held to be illegal, invalid, not binding, or unenforceable, such
provision shall be fully severable and the Basic Documents shall be construed
and enforced as if such illegal, invalid, not binding, or unenforceable
provision had never comprised a part of the Basic Documents, and the remaining
provisions shall remain in full force and effect.

 

Section 6.02 Survival of Provisions. The representations and warranties set
forth in Sections 3.02, 3.12, 3.13, 4.03, 4.04 and 4.05 hereunder shall survive
the execution and delivery of this Agreement indefinitely, and the other
representations and warranties set forth herein shall survive for a period of
twelve (12) months following the Closing Date regardless of any investigation
made by or on behalf of Inergy or Purchaser. The covenants made in this
Agreement or any other Basic Document shall survive the Closing of the
transactions described herein and remain

 

20



--------------------------------------------------------------------------------

operative and in full force and effect regardless of acceptance of any of the
Purchased Units and payment therefor and repayment, conversion, exercise or
repurchase thereof. All indemnification obligations of Inergy and Purchaser and
the provisions of Article V shall remain operative and in full force and effect
unless such obligations are expressly terminated in a writing referencing that
individual Section, regardless of any purported general termination of this
Agreement.

 

Section 6.03 No Waiver; Modifications in Writing.

 

(a) Delay. No failure or delay on the part of any party in exercising any right,
power, or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.

 

(b) Specific Waiver. Except as otherwise provided herein, no amendment, waiver,
consent, modification, or termination of any provision of this Agreement or any
other Basic Document shall be effective unless signed by each of the parties
hereto or thereto affected by such amendment, waiver, consent, modification, or
termination. Any amendment, supplement or modification of or to any provision of
this Agreement or any other Basic Document, any waiver of any provision of this
Agreement or any other Basic Document, and any consent to any departure by
Inergy from the terms of any provision of this Agreement or any other Basic
Document shall be effective only in the specific instance and for the specific
purpose for which made or given. Except where notice is specifically required by
this Agreement, no notice to or demand on Inergy in any case shall entitle
Inergy to any other or further notice or demand in similar or other
circumstances.

 

Section 6.04 Binding Effect; Assignment.

 

(a) Binding Effect. This Agreement shall be binding upon Inergy, Purchaser, and
their respective successors and permitted assigns. Except as expressly provided
in this Agreement, this Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and permitted assigns.

 

(b) Assignment of Purchased Units. All or any portion of Purchased Units
purchased pursuant to this Agreement may be sold, assigned or pledged by
Purchaser, subject to compliance with applicable securities laws, Section 2.08
herein and the Registration Rights Agreement.

 

(c) Assignment of Rights. All or any portion of the rights and obligations of
Purchaser under this Agreement may not be transferred by Purchaser without the
written consent of Inergy.

 

21



--------------------------------------------------------------------------------

Section 6.05 Non-Disclosure. Notwithstanding anything herein to the contrary,
the Non-Disclosure Agreement shall remain in full force and effect regardless of
any termination of this Agreement.

 

Section 6.06 Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery or
personal delivery to the following addresses:

 

(a) If to Purchaser:

Kayne Anderson MLP Investment Company

1800 Avenue of the Stars, 2nd Floor

Los Angeles, California 90067

Attention: David Shladovsky

Facsimile: (310) 284-6490

and

1100 Louisiana, Ste. 4550

Houston, Texas 77002

Attention: Kevin McCarthy

Facsimile: (713) 655-7359

(b) If to Inergy:

Inergy, L.P.

2 Brush Creek Blvd., Suite 200

Kansas City, Missouri 64112

Attention: John J. Sherman

Facsimile: (816) 471-3854

with a copy to:

Laura Ozenberger

General Counsel

2 Brush Creek Blvd., Suite 200

Kansas City, Missouri 64112

Facsimile: (816) 531-4680

 

or to such other address as Inergy or Purchaser may designate in writing. All
notices and communications shall be deemed to have been duly given: at the time
delivered by hand, if personally delivered; upon actual receipt if sent by
certified mail, return receipt requested, or regular mail, if mailed; when
receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.

 

22



--------------------------------------------------------------------------------

Section 6.07 Removal of Legend. Purchaser may request Inergy to remove the
legend described in Section 4.05(e) from the certificates evidencing the
Purchased Units by submitting to Inergy such certificates, together with an
opinion of counsel to the effect that such legend is no longer required under
the Securities Act or applicable state laws, as the case may be.

 

Section 6.08 Entire Agreement. This Agreement, the other Basic Documents and the
other agreements and documents referred to herein are intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein and therein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein or therein with respect to the rights granted by Inergy or
any of its Affiliates or Purchaser or any of their Affiliates set forth herein
or therein. This Agreement, the other Basic Documents and the other agreements
and documents referred to herein supersede all prior agreements and
understandings between the parties with respect to such subject matter.

 

Section 6.09 Governing Law. This Agreement will be construed in accordance with
and governed by the laws of the State of Delaware without regard to principles
of conflicts of laws.

 

Section 6.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.

 

Section 6.11 Termination.

 

(a) Notwithstanding anything herein to the contrary, this Agreement may be
terminated by either Inergy or Purchaser if the Closing shall not have occurred
on or before December 31, 2004 (the “Termination Date”), unless the term hereof
is extended by agreement of the parties hereto.

 

(b) In the event of the termination of this Agreement as provided in Section
6.11(a), this Agreement shall forthwith become null and void and there shall be
no liability or obligation on the part of any party hereto or their respective
Representatives, except with respect to Article V of this Agreement, this
Section 6.11 and except with respect to the requirement to comply with any
confidentiality agreement in favor of Inergy, including the Non-Disclosure
Agreement; provided that nothing herein shall relieve any party from any
liability or obligation with respect to any willful breach of this Agreement.

 

[The remainder of this page is intentionally left blank.]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

INERGY, LP.

By:

  Inergy GP, LLC (its Managing General Partner)

By:

 

/s/ David G. Dehaemers, Jr.

--------------------------------------------------------------------------------

    David G. Dehaemers, Jr.     Executive Vice President, Corporate Development

KAYNE ANDERSON MLP INVESTMENT

COMPANY

By:

 

/s/ Kevin McCarthy

--------------------------------------------------------------------------------

    Kevin McCarthy     Chief Executive Officer and President



--------------------------------------------------------------------------------

Exhibit A – Form of Registration Rights Agreement

 

See Exhibit 4.1 to this Form 8-K

 



--------------------------------------------------------------------------------

Exhibit B – Form of Opinion of Inergy Counsel –

Sale of Common Units under Registration Statement

 

Capitalized terms used but not defined herein have the meanings assigned to such
terms in the Common Unit Purchase Agreement (the “Purchase Agreement”). Inergy
shall furnish to the Purchaser at the Closing an opinion of Vinson & Elkins LLP,
counsel for Inergy, addressed to the Purchaser and dated the Closing Date in
form satisfactory to Baker Botts L.L.P., counsel for the Purchaser, stating
that:

 

(i) Each of the Inergy Parties other than Inergy Canada Company, as to which we
are not opining, has been duly formed and is validly existing and in good
standing under the laws of the jurisdiction of its formation with all necessary
corporate, partnership or limited liability company power and authority to own,
lease, use or operate its respective Properties and to carry on its business as
its business is now conducted as described in the Registration Statement except
where the failure to obtain licenses, authorizations, consents and approvals
would not be reasonably likely to have an Inergy Material Adverse Effect. Each
of the Inergy Parties, other than Inergy Canada Company, as to which we are not
opining, is duly qualified or registered for the transaction of business and in
good standing as a foreign limited partnership, limited liability company or
corporation, as applicable, in each of the jurisdictions set forth in Exhibit A
to this opinion, in each case, as applicable except where the failure to be so
qualified, registered or in good standing would not be reasonably likely to have
an Inergy Material Adverse Effect.

 

(ii) As of the date hereof, and prior to the sale and issuance of the Purchased
Units as contemplated by the Purchase Agreement, the issued and outstanding
limited partner interests of Inergy consist of 17,626,506 Common Units,
5,478,568 Senior Subordinated Units and 1,145,084 Junior Subordinated Units and
the Incentive Distribution Rights, as defined in the Partnership Agreement. The
only issued and outstanding general partner interests of Inergy are the
interests of the General Partners described in the Partnership Agreement. All
outstanding Common Units, Senior Subordinated Units, Junior Subordinated Units
and Incentive Distribution Rights and the limited partner interests represented
thereby have been duly authorized and validly issued in accordance with the
Partnership Agreement and are fully paid (to the extent required under the
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by matters described in Section 17-607 of the Delaware Revised Uniform
Limited Partnership Act (“Delaware LP Act”)).

 

(iii) To our knowledge, except as described in the Registration Statement and
except for options granted pursuant Inergy’s Long-Term Incentive Plan, as
amended, and Inergy’s Employee Unit Purchase Plan, as amended and restated,
there are no outstanding or authorized (i) options, warrants, preemptive rights,
subscriptions, calls, or other rights, convertible or exchangeable securities,
agreements, claims or commitments of any character obligating Inergy or any of
its Subsidiaries to issue, transfer or sell any partnership interests or other
equity interest in, Inergy or any of its Subsidiaries or securities convertible
into or exchangeable for such partnership interests, (ii) obligations of Inergy
or any of its Subsidiaries to repurchase, redeem or otherwise acquire any



--------------------------------------------------------------------------------

partnership interests or equity interests of Inergy or any of its Subsidiaries
or any such securities or agreements listed in clause (i) of this sentence or
(iii) voting trusts or similar agreements to which Inergy or any of its
Subsidiaries is a party with respect to the voting of the equity interests of
Inergy or any of its Subsidiaries, other than the Unitholder Agreement of United
Propane, Inc. relating to the voting of its Common Units. To our knowledge, none
of the filing of the Registration Statement, the offering or sale of the Common
Units or the registration of the Common Units pursuant to the Registration
Rights Agreement, all as contemplated by the Purchase Agreement, gives rise to
any rights for or relating to the registration of any Common Units or other
securities of Inergy other than those rights granted under that certain
Investors Rights Agreement dated as of January 12, 2001, by and among Inergy
Partners, LLC (as predecessor to Inergy) and the investors named therein, that
certain Registration Rights Agreement dated as of December 19, 2001, by and
among the Company and IPCH Acquisition Corp., and those rights granted to the
General Partners or any of their Affiliates (as such term is defined in the
Partnership Agreement) under Section 7.12 of the Partnership Agreement. The
rights of IPCH Acquisition Corp. and those of the General Partners and their
Affiliates have been waived.

 

(iv) Inergy owns, directly or indirectly, all of the issued and outstanding
equity interests of each of Inergy’s Subsidiaries free and clear of any Liens
(A) in respect of which a financing statement under the Uniform Commercial Code
naming Inergy or any of Inergy’s Subsidiaries as debtor is on file in the office
of the Secretary of State of Delaware, (B) otherwise known to us, without
independent investigation, other than those created by or arising under the
Delaware LP Act or the Delaware Limited Liability Company Act (the “Delaware LLC
Act”), or (C) except for such Liens as may be imposed under the Inergy Credit
Facility, and all such ownership interests have been duly authorized, validly
issued and are fully paid (to the extent required in the organizational
documents of Inergy’s Subsidiaries, as applicable) and non-assessable (except as
such nonassessability may be affected by matters described in Section 17-607 of
the Delaware LP Act), and free of preemptive rights, and, to our knowledge,
except as disclosed in the Inergy SEC Documents, neither Inergy nor any of its
Subsidiaries owns any shares of capital stock or other securities of, or
interest in, any other Person, or is obligated to make any capital contribution
to or other investment in any other Person.

 

(v) The Purchased Units to be issued and sold to the Purchaser by Inergy
pursuant to the Purchase Agreement, and the limited partner interests
represented thereby, have been duly authorized under the Partnership Agreement
and when issued and delivered to Purchaser against payment therefor in
accordance with the terms of the Purchase Agreement, will be validly issued,
fully paid (to the extent required by the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by matters
described in Section 17-607 of the Delaware LP Act).

 

(vi) None of the offering, issuance and sale by Inergy of the Purchased Units or
the execution, delivery and performance of the Basic Documents (A) constitutes
or will constitute a violation of the Partnership Agreement or other
organizational documents of any of the Inergy Parties, (B) constitutes or will
constitute a breach or violation of, or a default under (or an event which, with
notice or lapse of time or both,



--------------------------------------------------------------------------------

would constitute such an event), any agreement filed or incorporated by
reference as an exhibit to the Registration Statement, other than the Inergy
Credit Facility, as to which we are not opining, or (C) results or will result
in any violation of any applicable state corporate law, the Delaware LP Act, the
Delaware LLC Act, or U.S. federal law, which in the case of clauses (B) or (C)
would be reasonably likely to have an Inergy Material Adverse Effect; provided,
however, that no opinion is expressed pursuant to this paragraph (vi) with
respect to securities and other anti-fraud statutes, rules or regulations.

 

(vii) Each of the Basic Documents has been duly authorized and validly executed
and delivered on behalf of Inergy, and are enforceable against Inergy except as
the enforceability thereof may be limited by (A) applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar laws from
time to time in effect affecting creditors’ rights and remedies generally and by
general principles of equity (regardless of whether such principles are
considered in a proceeding in equity or at law) and (B) public policy,
applicable law relating to fiduciary duties and indemnification and an implied
covenant of good faith and fair dealing.

 

(viii) Except for the approvals required by the Commission in connection with
Inergy’s obligations under the Registration Rights Agreement and the
Registration Statement, no authorization, consent, approval, waiver, license,
qualification or filing with any U.S. federal or Delaware court, governmental
agency or body having jurisdiction over the Inergy Parties or any of their
respective properties is required for the issuance and sale by Inergy of the
Purchased Units, the execution, delivery and performance of each of the Basic
Documents, the Registration Statement or the consummation of the transactions
contemplated by the Basic Documents, except those that have been obtained or as
may be required under state securities or “Blue Sky” laws, as to which we do not
express any opinion.

 

(ix) Inergy is not an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

(x) The statements in the Registration Statement under the caption “Description
of the Common Units,” insofar as they constitute descriptions of agreements or
refer to statements of law or legal conclusions, are accurate and complete in
all material respects, and the Purchased Units conform in all material respects
to the description thereof contained in the Registration Statement.

 

(xi) [We confirm our opinion that is filed as Exhibit 8.1 to the Current Report
on Form 8-K filed with the Commission on                         , 2004 and the
Purchaser may rely upon such opinion as if it were addressed to it.]1

 

or

--------------------------------------------------------------------------------

1 This opinion is to be delivered by Vinson & Elkins if they file an Exhibit 8.1
opinion on a Form 8-K prior to Closing.



--------------------------------------------------------------------------------

(xi) [Stinson Morrison Hecker LLP confirms its opinion filed as Exhibit 8.1 to
the Registration Statement and the Purchaser may rely upon such opinion as if it
were addressed to it.]2

 

(xii) The Registration Statement was declared effective under the 1933 Act on
                        , 2004; to our knowledge, no stop order suspending the
effectiveness of the Registration Statement has been issued and no proceedings
for that purpose have been instituted or threatened by the SEC; and any required
filing of the prospectus pursuant to Rule 424(b) has been made in the manner and
within the time period required by such Rule.

 

(xiii) The Registration Statement and the Prospectus (except for the financial
statements and the notes and the schedules thereto, and the other financial,
statistical and accounting data included in the Registration Statement, as to
which we do not express any opinion) comply as to form in all material respects
with the requirements of the 1933 Act and the 1933 Act Rules and Regulations.

 

Inergy shall furnish to the Purchaser at the Closing an opinion of Laura
Ozenberger, General Counsel for Inergy, addressed to the Purchaser and dated the
Closing Date in form satisfactory to Baker Botts L.L.P., counsel for the
Purchaser, stating that:

 

(i) To my knowledge, other than Inergy Canada Company, as to which I am not
opining, none of the Inergy Parties is in default in the performance, observance
or fulfillment of any provision of, in the case of Inergy, the Partnership
Agreement or its Certificate of Limited Partnership or, in the case of any
Inergy Subsidiary, its respective certificate of incorporation, certification of
formation, bylaws, limited liability company agreement or other similar
organizational documents.

 

(ii) To my knowledge, except as described in the Registration Statement and
except for options granted pursuant Inergy’s Long-Term Incentive Plan, as
amended, and Inergy’s Employee Unit Purchase Plan, as amended and restated,
there are no outstanding or authorized (i) options, warrants, preemptive rights,
subscriptions, calls, or other rights, convertible or exchangeable securities,
agreements, claims or commitments of any character obligating Inergy or any of
its Subsidiaries to issue, transfer or sell any partnership interests or other
equity interest in, Inergy or any of its Subsidiaries or securities convertible
into or exchangeable for such partnership interests, (ii) obligations of Inergy
or any of its Subsidiaries to repurchase, redeem or otherwise acquire any
partnership interests or equity interests of Inergy or any of its Subsidiaries
or any such securities or agreements listed in clause (i) of this sentence or
(iii) voting trusts or similar agreements to which Inergy or any of its
Subsidiaries is a party with respect to the voting of the equity interests of
Inergy or any of its Subsidiaries, other than the Unitholder Agreement of United
Propane, Inc. relating to the voting of its Common Units. To my knowledge, none
of the filing of the Registration Statement, the offering or

--------------------------------------------------------------------------------

2 This opinion will be accepted from Stinson Morrison Hecker LLP instead of
Vinson & Elkins, at Vinson & Elkins option.



--------------------------------------------------------------------------------

sale of the Common Units or the registration of the Common Units pursuant to the
Registration Rights Agreement, all as contemplated by the Purchase Agreement,
gives rise to any rights for or relating to the registration of any Common Units
or other securities of Inergy other than those rights granted under that certain
Investors Rights Agreement dated as of January 12, 2001, by and among Inergy
Partners, LLC (as predecessor to Inergy) and the investors named therein, that
certain Registration Rights Agreement dated as of December 19, 2001, by and
among the Company and IPCH Acquisition Corp., and those rights granted to the
General Partners or any of their Affiliates (as such term is defined in the
Partnership Agreement) under Section 7.12 of the Partnership Agreement. The
rights of IPCH Acquisition Corp. and those of the General Partners and their
Affiliates have been waived.

 

(iii) None of the offering, issuance and sale by Inergy of the Purchased Units,
the execution, delivery and performance of the Basic Documents, the Star Gas
Purchase Agreement and any and all other agreements or instruments executed in
connection with the Star Gas Acquisition (A) constitutes or will constitute a
violation of the Partnership Agreement or other organizational documents of any
of the Inergy Parties, (B) constitutes or will constitute a breach or violation
of, or a default under (or an event which, with notice or lapse of time or both,
would constitute such an event), any agreement filed or incorporated by
reference as an exhibit to the Registration Statement, or (C) results or will
result in any violation of any applicable U.S. state corporate law, the Delaware
LP Act, the Delaware LLC Act, or U.S. federal law which in the case of clauses
(B) or (C) would be reasonably likely to have an Inergy Material Adverse Effect;
provided, however, that no opinion is expressed pursuant to this paragraph (iii)
with respect to securities and other anti-fraud statutes, rules or regulations.

 

(iv) Each of the Basic Documents, the Star Gas Purchase Agreement and any and
all other agreements or instruments executed by Inergy in connection with the
Star Gas Acquisition has been duly authorized and validly executed and delivered
on behalf of Inergy, and are enforceable against Inergy except as the
enforceability thereof may be limited by (A) applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar laws from time to
time in effect affecting creditors’ rights and remedies generally and by general
principles of equity (regardless of whether such principles are considered in a
proceeding in equity or at law) and (B) public policy, applicable law relating
to fiduciary duties and indemnification and an implied covenant of good faith
and fair dealing.

 

(v) Except for the approvals required by the Commission in connection with
Inergy’s obligations under the Registration Rights Agreement and the filing and
waiting period requirements of the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended, relating to the Star Gas Acquisition, no authorization,
consent, approval, waiver, license, qualification or filing with any U.S.
federal or Delaware court, governmental agency or body having jurisdiction over
the Inergy Parties or any of their respective properties is required for the
issuance and sale by Inergy of the Purchased Units, the execution, delivery and
performance of each of the Basic Documents, the Star Gas Purchase Agreement and
any and all other agreements or instruments executed by Inergy in connection
with the Star Gas Acquisition, or the consummation of the



--------------------------------------------------------------------------------

transactions contemplated by the Basic Documents and the Star Gas Purchase
Agreement and any and all other agreements or instruments executed by Inergy in
connection with the Star Gas Acquisition, except those that have been obtained
or as may be required under state securities or “Blue Sky” laws, as to which I
do not express any opinion.

 

(vi) To my knowledge, there is no action, suit, proceeding or investigation
pending against the Inergy Parties before any court or governmental agency that
questions the validity of the Purchase Agreement, Partnership Agreement or the
Registration Rights Agreement, or the right of Inergy to enter into any of the
foregoing agreements.



--------------------------------------------------------------------------------

Exhibit C – Form of Opinion of Inergy Counsel – Private Sale of Common Units

 

Capitalized terms used but not defined herein have the meanings assigned to such
terms in the Common Unit Purchase Agreement (the “Purchase Agreement”). Inergy
shall furnish to the Purchaser at the Closing an opinion of Vinson & Elkins LLP,
counsel for Inergy, addressed to the Purchaser and dated the Closing Date in
form satisfactory to Baker Botts L.L.P., counsel for the Purchaser, stating
that:

 

(i) Each of the Inergy Parties other than Inergy Canada Company, as to which we
are not opining, has been duly formed and is validly existing and in good
standing under the laws of the jurisdiction of its formation with all necessary
corporate, partnership or limited liability company power and authority to own,
lease, use or operate its respective Properties and to carry on its business as
its business is now conducted as described in Inergy’s Annual Report on Form
10-K, as amended, for the period ended September 30, 2004 (the “Annual Report”)
except where the failure to obtain licenses, authorizations, consents and
approvals would not be reasonably likely to have an Inergy Material Adverse
Effect. Each of the Inergy Parties, other than Inergy Canada Company, as to
which we are not opining, is duly qualified or registered for the transaction of
business and in good standing as a foreign limited partnership, limited
liability company or corporation, as applicable, in each of the jurisdictions
set forth in Exhibit A to this opinion, in each case, as applicable except where
the failure to be so qualified, registered or in good standing would not be
reasonably likely to have an Inergy Material Adverse Effect.

 

(ii) As of the date hereof, and prior to the sale and issuance of the Purchased
Units as contemplated by the Purchase Agreement, the issued and outstanding
limited partner interests of Inergy consist of 17,626,506 Common Units,
5,478,568 Senior Subordinated Units and 1,145,084 Junior Subordinated Units and
the Incentive Distribution Rights, as defined in the Partnership Agreement. The
only issued and outstanding general partner interests of Inergy are the
interests of the General Partners described in the Partnership Agreement. All
outstanding Common Units, Senior Subordinated Units, Junior Subordinated Units
and Incentive Distribution Rights and the limited partner interests represented
thereby have been duly authorized and validly issued in accordance with the
Partnership Agreement and are fully paid (to the extent required under the
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by matters described in Section 17-607 of the Delaware Revised Uniform
Limited Partnership Act (“Delaware LP Act”)).

 

(iii) To our knowledge, except as described in the Annual Report and except for
options granted pursuant Inergy’s Long-Term Incentive Plan, as amended, and
Inergy’s Employee Unit Purchase Plan, as amended and restated, there are no
outstanding or authorized (i) options, warrants, preemptive rights,
subscriptions, calls, or other rights, convertible or exchangeable securities,
agreements, claims or commitments of any character obligating Inergy or any of
its Subsidiaries to issue, transfer or sell any partnership interests or other
equity interest in, Inergy or any of its Subsidiaries or securities convertible
into or exchangeable for such partnership interests, (ii) obligations of Inergy
or any of its Subsidiaries to repurchase, redeem or otherwise acquire any



--------------------------------------------------------------------------------

partnership interests or equity interests of Inergy or any of its Subsidiaries
or any such securities or agreements listed in clause (i) of this sentence or
(iii) voting trusts or similar agreements to which Inergy or any of its
Subsidiaries is a party with respect to the voting of the equity interests of
Inergy or any of its Subsidiaries, other than the Unitholder Agreement of United
Propane, Inc. relating to the voting of its Common Units. To our knowledge, none
of the offering or sale of the Common Units or the registration of the Common
Units pursuant to the Registration Rights Agreement, all as contemplated by the
Purchase Agreement, gives rise to any rights for or relating to the registration
of any Common Units or other securities of Inergy other than those rights
granted under that certain Investors Rights Agreement dated as of January 12,
2001, by and among Inergy Partners, LLC (as predecessor to Inergy) and the
investors named therein, that certain Registration Rights Agreement dated as of
December 19, 2001, by and among the Company and IPCH Acquisition Corp., and
those rights granted to the General Partners or any of their Affiliates (as such
term is defined in the Partnership Agreement) under Section 7.12 of the
Partnership Agreement. The rights of IPCH Acquisition Corp. and those of the
General Partners and their Affiliates have been waived.

 

(iv) Inergy owns, directly or indirectly, all of the issued and outstanding
equity interests of each of Inergy’s Subsidiaries free and clear of any Liens
(A) in respect of which a financing statement under the Uniform Commercial Code
naming Inergy or any of Inergy’s Subsidiaries as debtor is on file in the office
of the Secretary of State of Delaware, (B) otherwise known to us, without
independent investigation, other than those created by or arising under the
Delaware LP Act or the Delaware Limited Liability Company Act (the “Delaware LLC
Act”), or (C) except for such Liens as may be imposed under the Inergy Credit
Facility, and all such ownership interests have been duly authorized, validly
issued and are fully paid (to the extent required in the organizational
documents of Inergy’s Subsidiaries, as applicable) and non-assessable (except as
such nonassessability may be affected by matters described in Section 17-607 of
the Delaware LP Act), and free of preemptive rights, and, to our knowledge,
except as disclosed in the Inergy SEC Documents, neither Inergy nor any of its
Subsidiaries owns any shares of capital stock or other securities of, or
interest in, any other Person, or is obligated to make any capital contribution
to or other investment in any other Person.

 

(v) The Purchased Units to be issued and sold to the Purchaser by Inergy
pursuant to the Purchase Agreement, and the limited partner interests
represented thereby, have been duly authorized under the Partnership Agreement
and when issued and delivered to Purchaser against payment therefor in
accordance with the terms of the Purchase Agreement, will be validly issued,
fully paid (to the extent required by the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by matters
described in Section 17-607 of the Delaware LP Act).

 

(vi) None of the offering, issuance and sale by Inergy of the Purchased Units or
the execution, delivery and performance of the Basic Documents (A) constitutes
or will constitute a violation of the Partnership Agreement or other
organizational documents of any of the Inergy Parties, (B) constitutes or will
constitute a breach or violation of, or a default under (or an event which, with
notice or lapse of time or both,



--------------------------------------------------------------------------------

would constitute such an event), any agreement filed or incorporated by
reference as an exhibit to the Annual Report, other than the Inergy Credit
Facility, as to which we are not opining, or (C) results or will result in any
violation of any applicable state corporate law, the Delaware LP Act, the
Delaware LLC Act, or U.S. federal law, which in the case of clauses (B) or (C)
would be reasonably likely to have an Inergy Material Adverse Effect; provided,
however, that no opinion is expressed pursuant to this paragraph (vi) with
respect to securities and other anti-fraud statutes, rules or regulations.

 

(vii) Each of the Basic Documents has been duly authorized and validly executed
and delivered on behalf of Inergy, and are enforceable against Inergy except as
the enforceability thereof may be limited by (A) applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar laws from
time to time in effect affecting creditors’ rights and remedies generally and by
general principles of equity (regardless of whether such principles are
considered in a proceeding in equity or at law) and (B) public policy,
applicable law relating to fiduciary duties and indemnification and an implied
covenant of good faith and fair dealing.

 

(viii) Except for the approvals required by the Commission in connection with
Inergy’s obligations under the Registration Rights Agreement, no authorization,
consent, approval, waiver, license, qualification or filing with any U.S.
federal or Delaware court, governmental agency or body having jurisdiction over
the Inergy Parties or any of their respective properties is required for the
issuance and sale by Inergy of the Purchased Units, the execution, delivery and
performance of each of the Basic Documents or the consummation of the
transactions contemplated by the Basic Documents, except those that have been
obtained or as may be required under state securities or “Blue Sky” laws, as to
which we do not express any opinion.

 

(ix) Inergy is not an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

Inergy shall furnish to the Purchaser at the Closing an opinion of Laura
Ozenberger, General Counsel for Inergy, addressed to the Purchaser and dated the
Closing Date in form satisfactory to Baker Botts L.L.P., counsel for the
Purchaser, stating that:

 

(i) To my knowledge, than Inergy Canada Company, as to which I am not opining,
none of the Inergy Parties is in default in the performance, observance or
fulfillment of any provision of, in the case of Inergy, the Partnership
Agreement or its Certificate of Limited Partnership or, in the case of any
Inergy Subsidiary, its respective certificate of incorporation, certification of
formation, bylaws, limited liability company agreement or other similar
organizational documents.

 

(ii) To my knowledge, except as described in the Annual Report and except for
options granted pursuant Inergy’s Long-Term Incentive Plan, as amended, and
Inergy’s Employee Unit Purchase Plan, as amended and restated, there are no
outstanding or authorized (i) options, warrants, preemptive rights,
subscriptions, calls, or other rights, convertible or exchangeable securities,
agreements, claims or commitments of any character



--------------------------------------------------------------------------------

obligating Inergy or any of its Subsidiaries to issue, transfer or sell any
partnership interests or other equity interest in, Inergy or any of its
Subsidiaries or securities convertible into or exchangeable for such partnership
interests, (ii) obligations of Inergy or any of its Subsidiaries to repurchase,
redeem or otherwise acquire any partnership interests or equity interests of
Inergy or any of its Subsidiaries or any such securities or agreements listed in
clause (i) of this sentence or (iii) voting trusts or similar agreements to
which Inergy or any of its Subsidiaries is a party with respect to the voting of
the equity interests of Inergy or any of its Subsidiaries, other than the
Unitholder Agreement of United Propane, Inc. relating to the voting of its
Common Units. To my knowledge, none of the offering or sale of the Common Units
or the registration of the Common Units pursuant to the Registration Rights
Agreement, all as contemplated by the Purchase Agreement, gives rise to any
rights for or relating to the registration of any Common Units or other
securities of Inergy other than those rights granted under that certain
Investors Rights Agreement dated as of January 12, 2001, by and among Inergy
Partners, LLC (as predecessor to Inergy) and the investors named therein, that
certain Registration Rights Agreement dated as of December 19, 2001, by and
among the Company and IPCH Acquisition Corp., and those rights granted to the
General Partners or any of their Affiliates (as such term is defined in the
Partnership Agreement) under Section 7.12 of the Partnership Agreement. The
rights of IPCH Acquisition Corp. and those of the General Partners and their
Affiliates have been waived.

 

(iii) None of the offering, issuance and sale by Inergy of the Purchased Units,
the execution, delivery and performance of the Basic Documents, the Star Gas
Purchase Agreement and any and all other agreements or instruments executed in
connection with the Star Gas Acquisition (A) constitutes or will constitute a
violation of the Partnership Agreement or other organizational documents of any
of the Inergy Parties, (B) constitutes or will constitute a breach or violation
of, or a default under (or an event which, with notice or lapse of time or both,
would constitute such an event), any agreement filed or incorporated by
reference as an exhibit to the Annual Report, or (C) results or will result in
any violation of any applicable U.S. state corporate law, the Delaware LP Act,
the Delaware LLC Act, or U.S. federal law which in the case of clauses (B) or
(C) would be reasonably likely to have an Inergy Material Adverse Effect;
provided, however, that no opinion is expressed pursuant to this paragraph (iii)
with respect to securities and other anti-fraud statutes, rules or regulations.

 

(iv) Each of the Basic Documents, the Star Gas Purchase Agreement and any and
all other agreements or instruments executed by Inergy in connection with the
Star Gas Acquisition has been duly authorized and validly executed and delivered
on behalf of Inergy, and are enforceable against Inergy except as the
enforceability thereof may be limited by (A) applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar laws from time to
time in effect affecting creditors’ rights and remedies generally and by general
principles of equity (regardless of whether such principles are considered in a
proceeding in equity or at law) and (B) public policy, applicable law relating
to fiduciary duties and indemnification and an implied covenant of good faith
and fair dealing.

 

(v) Except for the approvals required by the Commission in connection with
Inergy’s obligations under the Registration Rights Agreement and the filing and
waiting period requirements of the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as



--------------------------------------------------------------------------------

amended, relating to the Star Gas Acquisition, no authorization, consent,
approval, waiver, license, qualification or filing with any U.S. federal or
Delaware court, governmental agency or body having jurisdiction over the Inergy
Parties or any of their respective properties is required for the issuance and
sale by Inergy of the Purchased Units, the execution, delivery and performance
of each of the Basic Documents, the Star Gas Purchase Agreement and any and all
other agreements or instruments executed by Inergy in connection with the Star
Gas Acquisition, or the consummation of the transactions contemplated by the
Basic Documents and the Star Gas Purchase Agreement and any and all other
agreements or instruments executed by Inergy in connection with the Star Gas
Acquisition, except those that have been obtained or as may be required under
state securities or “Blue Sky” laws, as to which I do not express any opinion.

 

(vi) To my knowledge, there is no action, suit, proceeding or investigation
pending against the Inergy Parties before any court or governmental agency that
questions the validity of the Purchase Agreement, Partnership Agreement or the
Registration Rights Agreement, or the right of Inergy to enter into any of the
foregoing agreements.